

Exhibit 10.1
April 13, 2020


Adam P. Symson
312 Walnut Street
Cincinnati, OH 45202


Re: Reduction in Base Salary


Dear Adam,


As agreed, in light of the business uncertainty created by the novel coronavirus
(COVID-19), your annual base salary for 2020 is reduced as follows: (i)
effective as of March 9, 2020, such salary is reduced from $1,200,000 to
$1,000,000 and (ii) effective as of April 6, 2020, such salary is reduced from
$1,000,000 to $850,000 ( together, the "Reduction").


The Reduction will remain in effect through December 31, 2020. Your salary will
return to
$1,200,000 on January 1, 2021, unless you and the independent members of the
Board of Directors agree to further amendments to your employment agreement.


By signing below, you acknowledge and consent to this Reduction, and further
acknowledge and agree that you shall not have, and hereby waive, any right to
resign for "Good Reason" (or any term of similar meaning) solely in connection
with the Reduction, under any and all employment, compensation, and benefits
agreements, programs, policies, and arrangements of the Company and its
affiliates, including, without limitation, your employment agreement with the
Company dated as of January 1, 2020.


We appreciate your continued support and dedication in helping the Company
navigate the business and uncertainty created by COVID-19.


Sincerely,


THE E. W. SCRIPPS COMPANY
 
/s/ Richard A. Boehne                               
Richard A. Boehne, Chairman of the Board
 
Agreed and accepted
 
/s/ Adam P. Symson                                 
Adam P. Symson
April 13, 2020                    
Date





